Citation Nr: 0010604	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for a service-
connected left knee disability, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an effective date prior to October 15, 
1993 for the grant of service connection for a left knee 
disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.  

These matters came to the Board of Veterans' Appeals (Board) 
from an October 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which assigned a 10 percent rating, effective October 15, 
1993, for a service-connected left knee disability.  The 
notice of the decision was issued in November 1994.  In 
November 1995, the veteran submitted a notice of 
disagreement.  A statement of the case that addressed both 
issues was mailed in February 1996.  In April 1996, the 
veteran submitted his substantive appeal.  In January 2000, 
the veteran and his spouse appeared and testified at the RO 
before the undersigned.  


REMAND

Earlier Effective Date

The veteran served on active duty from September 1977 to 
September 1980.  The service medical records document the 
ongoing problems with the left knee, including the need for a 
left medial meniscectomy in 1979.  

VA received the veteran's formal claim, VA Form 21-526, on 
October 15, 1993.  In an August 1994 decision, the claim of 
service connection was granted and a noncompensable rating 
was assigned, effective October 15, 1993. 

In his notice of disagreement and substantive appeal, the 
veteran argued that the grant of benefits should be 
retroactive because he would have filed a claim earlier if he 
had known at the time of his discharge from service.  He was 
unaware that he could file a claim until he made his first 
contact with VA when he was attempting to secure a VA home 
loan around March or April of 1993. 

Under 38 C.F.R. § 3.400 (b)(2)(i), the effective date for 
direct service connection is the day following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  In this case, the evidence only 
shows that the veteran filed a claim in October 1993, and not 
within the year after his separation from service.  However, 
as noted, the veteran has indicated that his first contact 
with VA occurred when he applied for a VA home loan.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(1999).  

During the personal hearing conducted in January, 2000, the 
veteran's spouse mentioned that she spoke contacted the VA at 
Northport, and was given a phone number to call to request 
the necessary documents.  Therefore, there is the possibility 
that there is evidence of an initial contact with VA in March 
or April 1993, and that such evidence is located in the 
veteran's VA loan guaranty folder.  Therefore, the folder 
should be secured and associated with the claims folder.  

Increased Evaluation for Service-Connected Left Knee 
Disability

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claim.  

Service connection is currently in effect for a left knee 
disability, rated 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999), which 
concerns "other impairment" of the knee, including 
recurrent subluxation and lateral instability.  The most 
recent VA examination conducted in June 1996 reflects a 
diagnosis of advanced degenerative arthritis of the left 
knee.  In July 1997, the General Counsel of VA issued a 
precedent opinion authorizing separate ratings for arthritis 
and instability of a knee under Diagnostic Codes 5003 and 
5257, respectively.  VAOPGCPREC 23-97.  This represents a 
substantial departure from prior VA practice and, under 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the veteran is 
entitled to readjudication under the new view of the rating 
schedule.

The Board also points out that not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim.  

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran was afforded a VA examination in June 1996, but the 
specific considerations outlined in DeLuca were not addressed 
in that examination.  Therefore, another examination is in 
order.  

The Board also points out that in this case, the veteran is 
in disagreement with the initial rating assigned for this 
disability.  Thus, if indicated, the propriety of a staged 
rating, from the initial effective date forward should be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should secure the veteran's VA 
loan guaranty folder, and associate that 
folder with the claims folder.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected left knee 
disability.  Private medical records are 
to be obtained upon securing the 
necessary release.  Once obtained, the 
records should be associated with the 
veteran's claims folder.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected left knee disability.  
Such tests as the examining physician 
deems necessary should be performed.  The 
examination should include complete 
measurement of the ranges of motion and 
the degree and character of instability, 
if any, of the left knee.  All findings 
should be reported.  The orthopedic 
examiner should also be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the veteran's service-
connected disabilities and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

4.  The RO should adjudicate the claim 
of entitlement to an earlier effective 
date for the claim of service connection 
for a left knee disability.  The RO 
should also adjudicate the claim of 
entitlement to an increased evaluation 
for service-connected left knee 
disability in light of VAOPGCPREC 23-97, 
considering separate ratings for 
subluxation/instability under Diagnostic 
Code 5257 and limitation of motion under 
Diagnostic Code 5010-5003 (applying, as 
well, DeLuca v. Brown, 8 Vet. App. 202 
(1995)).  Also, the matter of staged 
ratings should be considered with regard 
to the evaluation of the left knee.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the determinations remain 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case that includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  The veteran should be 
afforded the applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

